Cite as 2016 Ark. App. 287

                 ARKANSAS COURT OF APPEALS
                                        DIVISION III
                                        No. CV-16-94


BRIAN J. KUKLA                                     Opinion Delivered   May 25, 2016
                                APPELLANT
                                                   APPEAL FROM THE SEBASTIAN
V.                                                 COUNTY CIRCUIT COURT, FORT
                                                   SMITH DISTRICT [NO. JV-2011-579]

ARKANSAS DEPARTMENT OF                             HONORABLE JIM D. SPEARS,
HUMAN SERVICES AND MINOR                           JUDGE
CHILD
                    APPELLEES                      AFFIRMED; MOTION TO
                                                   WITHDRAW GRANTED



                           PHILLIP T. WHITEAKER, Judge

       Appellant Brian Kukla appeals from a Sebastian County Circuit Court order

terminating his parental rights to his son, B.K. (d/o/b 09/29/10).1 His attorney has filed a

motion to withdraw as counsel that is accompanied by a brief filed pursuant to Arkansas

Supreme Court Rule 6-9 and Linker-Flores v. Arkansas Department of Human Services, 359 Ark.
131, 194 S.W.3d 739 (2004), in which counsel argues that there are no issues of arguable

merit for appeal. Mr. Kukla was given an opportunity to file pro se points for reversal but did

not do so.

       After carefully examining the record and the no-merit brief, we hold that Mr. Kukla’s

counsel has complied with the requirements for no-merit parental-termination appeals and

that the appeal is wholly without merit. Accordingly, we affirm by memorandum opinion the

       1
         The order also terminated the parental rights of Jacqueline Kukla, B.K.’s mother.
She has not appealed the order terminating her parental rights and is not a party to this appeal.
                                Cite as 2016 Ark. App. 287

termination of Mr. Kukla’s parental rights. See In re Memorandum Opinions, 16 Ark. App. 301,

700 S.W.2d 63 (1985); Ark. Sup. Ct. R. 5-2(e) (2015). We also grant counsel’s motion to

withdraw from representation of Mr. Kukla.

       Affirmed; motion to withdraw granted.

       HARRISON and BROWN, JJ., agree.

       Leah Lanford, Arkansas Public Defender Commission, for appellant.

       No response.




                                             2